                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                              NO. 3:20-CV-00654-FDW-DSC
 SARA J. GAST
 CHEYENNE JONES,

                  Plaintiffs,

     v.                                                           ORDER

 BOARD OF DIRECTORS OF COCA-
 COLA CONSOLIDATED, INC.
 CORPORATE BENEFITS
 COMMITTEE OF COCA-COLA
 CONSOLIDATED, INC.
 COCA-COLA CONSOLIDATED,
 INC.
 DOES,

                  Defendants.


          THIS MATTER is before the Court upon the filing of Defendants’ Written Objections to

the Magistrate Judge’s Order sustaining Plaintiffs’ objections to discovery requests entered on

August 30, 2021. (Doc. No. 51). Defendants object to the Magistrate Judge’s Order pursuant to

Fed. R. Civ. P. 72(a), which provides that district judges “must consider timely objections and

modify or set aside any part of the order that is clearly erroneous or is contrary to law.” “A finding

is ‘clearly erroneous’ when although there is evidence to support it, the reviewing court on the

entire evidence is left with the definite and firm conviction that a mistake has been committed.”

United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948).

          Defendants object to the Magistrate Judge’s Order refusing to compel production of

“documents and communications related to investments outside the Plan” and “solicitation

communications from attorneys related to this litigation. (Doc. No. 51, pp. 4, 6) The Magistrate


                                                  1

      Case 3:20-cv-00654-FDW-DSC Document 52 Filed 09/03/21 Page 1 of 2
Judge sustained Plaintiffs’ objections after reviewing one-page summaries submitted by the parties

in support of their respective positions. See (Doc. No. 51, p. 3).

       The Court has reviewed the summaries submitted by the parties, Defendants’ objections,

and applicable law. After such review, the Court has not come to the definite and firm conviction

that a mistake has been committed. The Magistrate Judge’s Order of August 30, 2021 is not clearly

erroneous or contrary to law, and the Court DENIES Defendants’ Objections.

       IT IS SO ORDERED.

                                           Signed: September 2, 2021




                                                  2

      Case 3:20-cv-00654-FDW-DSC Document 52 Filed 09/03/21 Page 2 of 2
